RABINOWITZ, Chief Justice,
dissenting, joined by DIMOND, Senior Justice.
I agree with the majority’s conclusion that Weinriek was under a duty to avoid acting negligently towards Ballum, an independent contractor. My disagreement with the court’s opinion is centered on its conclusion that the superior court properly granted Weinrick’s motion for directed verdict.
In Beaumaster v. Crandall, 576 P.2d 988, 994 (Alaska 1978), we articulated the appropriate standard of review in the following manner:
When ruling on a motion for a directed verdict under Civil Rule 50(a), the judge must view the evidence in the light most favorable to the nonmoving party . . . and may grant such a motion ‘only if it can be said that fair-minded jurors in the exercise of reasonable judgment could reach but one conclusion on the issue in controversy.’ [citations omitted.]
Given the directed verdict context of this appeal, I am of the view that the superior court erred in granting the motion. Viewing the evidence most favorably to Ballum, the jury could have concluded that Ballum was an independent contractor to whom Weinriek owed the duty to warn of known, non-obvious dangers. Further, the jury could have found that Weinriek knew that the ladder being used by Ballum was dangerous. Here the record contains evidence that Weinriek himself had previously fallen from the same ladder, and that after the accident in question he commented that “the bottom of the ladder wasn’t holding the way it should . . . the plastic or rubber stops at the bottom . . . probably caused the ladder to slip.” Under these circumstances I am of the view that a jury issue was presented.